PER CURIAM.
The Department of Health and Rehabilitative Services appeals a final order modifying child support, claiming that the trial court erred in departing from the presumptive statutory guideline amounts for child support without making specific findings to justify the deviation.1 We reverse and remand with directions that the trial court award an amount within the statutory child support guidelines or explain on the record or in writing why the amount awarded is unjust or inappropriate. State, Dep’t of Health & Rehab. Servs. v. Bush, 614 So.2d 32 (Fla. 1st DCA 1993).
It is so ordered.
BOOTH, LAWRENCE and DAVIS, JJ., concur.

. Section 61.30(1), Florida Statutes 1993, establishes a presumptive child support amount. The trial judge may deviate more than plus or minus five percent only by a specific finding explaining why the guideline amount would be unjust or inappropriate.